Citation Nr: 1543313	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to a compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, (Agent) Veterans Angels, LLC


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 and from March 1987 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a letter dated February 23, 2015, the Veteran's representative (agent) wrote VA acknowledging that the Veteran had requested a Board hearing at the RO in Salt Lake City, Utah.  See Agent Correspondence (February 23, 2015); see also VA Form 9 (April 2014).  He noted that the Veteran had recently moved to Iowa and requested forwarding of the case to the Board.  Although written in a manner that is somewhat confusing, the Board that the hearing request was not explictely withdrawn in this letter.

On review of the record, the Board believes that the Veteran continues to reside at the address of record during this appeal located in Washington, Utah.  Although the agent provided VA with a new address in Red Oak, Iowa, more contemporaneous documents reflect that the Veteran continues to report his Washington, Utah, address as his mailing address.  See VA Form 21-526-EZ (Signed by Veteran September 10, 2015).  

For these reasons, the case is REMANDED for the following action:

The Veteran should be scheduled for a VA videoconference hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




